—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered February 26, 1992, convicting defendant, after jury trial, of murder in the second degree (depraved indifference) and sentencing him to a term of 9 years to life, to. run consecutively to a sentence of 2Vs to 7 years imposed for a previous conviction of assault in the first degree, unanimously affirmed.
Defendant’s unprovoked firing of a .38 caliber gun at a group of unarmed, retreating youths from the middle of a public thoroughfare was reckless conduct which created a grave risk of death to another person and evinced a depraved indifference to human life. There is no reasonable view of the evidence which would support a finding of reckless manslaughter and the court properly declined to charge a lesser included offense of manslaughter in the second degree (People v Roe, 74 NY2d 20; People v Sullivan, 68 NY2d 495; People v Gomez, 65 NY2d 9; People v Register, 60 NY2d 270).
We have examined defendant’s remaining contention that the prosecutor’s summation deprived him of a fair trial, and find it to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.